Citation Nr: 0216637	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-17 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a service 
connected psychiatric disorder, manifested by phobic reaction 
and post traumatic stress disorder (PTSD), currently rated as 
70 percent disabling.

2.  Entitlement to an increased rating for post operative 
ulcer disease with hiatal hernia, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1950 to September 1953, from June 1954 to December 1958, and 
from December 1958 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision denied increased 
ratings for the veteran's service connected psychiatric and 
ulcer disorders.  In a July 2001 rating decision the RO 
granted an increased rating of 70 percent for the veteran's 
service connected psychiatric disorder, effective June 1996, 
the date that he filed his claim for an increased rating. 

The case was previously before the Board in February 1999, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected psychiatric disorder is 
manifested depressed mood, anxiety, nightmares, paranoia and 
a GAF of 40. 

3.  The service connected psychiatric disorder renders the 
veteran demonstrably unable to obtain or retain employment. 

4.  The service-connected post operative ulcer disease with 
hiatal hernia is manifested by diarrhea, difficulty 
swallowing, regurgitation, choking, coughing, belching, and 
hiccups, but with no hematemesis, anemia, or weight loss.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for a 
psychiatric disorder, manifested by phobic reaction and post 
traumatic stress disorder (PTSD), have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.124a,  4.132, 
Diagnostic Codes 9403, 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Codes 9403, 9411 (2001).

2.  The criteria for a rating in excess of 40 percent for post 
operative ulcer disease with hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.114 and Diagnostic Codes 7304, 7305, 7346 
(2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In an April 1997 Statement of the Case, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claims.  Also, the VCAA primarily affects claims for service 
connection.  The present case involves rating the veteran's 
psychiatric and ulcer disabilities.  Service connection has 
already been granted for these disabilities.  Moreover, VA 
has obtained copies of the veteran's VA medical treatment 
records and the veteran has received several VA Compensation 
and Pension examinations to obtain the medical evidence 
necessary to rate the veteran's service connected 
disabilities. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Psychiatric Disorder

In July 1996, a VA psychiatric examination of the veteran was 
conducted.  The veteran reported having symptoms of general 
anxiety, anger, paranoia and memory impairment.  Mental 
status examination revealed depressed mood and restricted 
affect.  The veteran was oriented and his memory was intact.  
The diagnosis was chronic post traumatic stress disorder and 
panic attacks.  The examiner indicted that the symptoms of 
these disorders where becoming progressively more 
debilitating.

In July 1999, another VA psychiatric examination of the 
veteran was conducted.  The veteran reported having 
nightmares, anxiety, and paranoia.  He indicated he had 
anxiety attacks three to four times a week.  The veteran's 
daughter accompanied him to the examination and indicted that 
the veteran never left his home alone because of his anxiety 
and paranoia.  Mental status examination revealed that the 
veteran was generally unkempt.  He was agitated and irritable 
at times and his speech was often tangential and 
circumstantial.  The veteran was alert, but not completely 
oriented to date or to current events.  Testing reveled 
impairment in short term memory.  There was objective 
evidence of paranoia.  The diagnosis was PTSD and panic 
disorder.  A Global Assessment of Functioning (GAF) scale 
score of 40 was assigned.  The Board notes that a GAF of 40 
is defined as "some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure or 
irrelevant) or major impairment in several areas such as work 
or school, family, relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, (4TH ed. rev., 1994).

There is a large volume of VA medical records in the 
veteran's claims file.  They reveal that the veteran is 
receiving regular treatment for his service connected 
psychiatric disability.  A March 2001 treatment record 
indicates that the veteran only has fair insight and 
judgment.  He also has anxiety and only baseline cognitive 
functioning.  The treating psychiatrist indicted that the 
service connected psychiatric disorders render the veteran 
"unemployable."

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
psychiatric disorders was changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), with 61 Fed. Reg. 52695-52702 (Oct. 8, 1996), 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
In this case, the RO reviewed the veteran's claim under the 
new rating criteria in April 1997, and provided the veteran 
with the new criteria in an April 1997 Statement of the Case.  
Moreover, the veteran and his representative were given an 
opportunity to respond to the new regulations.  Accordingly, 
the Board concludes that the veteran will not be prejudiced 
by the Board's review of his claim on appeal because due 
process requirements have been met.  VAOGCPREC 11-97 at 3-4 
(Mar. 25, 1997); Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected PTSD disorder is currently 
rated as 70 percent disabling.  A 70 percent disability 
rating, was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms were of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating, 
a 100 percent scheduler evaluation, was warranted when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; 
psychoneurotic symptoms existed which were totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran was 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996)(emphasis added).

Under the new criteria, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent scheduler evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostics Codes 
9403, 9411 (2001).

The evidence supports the veteran's claim for an increased 
rating.  The recent VA examination and psychiatric treatment 
records both indicate that the veteran is unemployable 
because of his service connected psychiatric disorder, 
manifested by phobic reaction and post traumatic stress 
disorder (PTSD).  The assigned GAF of 40 is defined as "some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas such as work or school, family, 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, (4TH ed. rev., 
1994)(emphasis added).  The evidence of record shows that the 
veteran is demonstrably unable to obtain or retain employment 
as contemplated under the old version of the psychiatric 
rating schedule.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  As such, an increased rating of 100 percent is 
granted for the veteran's service connected psychiatric 
disorder, manifested by phobic reaction and post traumatic 
stress disorder (PTSD).

B.  Ulcer Disease with Hiatal Hernia

The veteran has a history of a stomach ulcer which required 
surgical treatment.  Subsequently he has reported having 
bouts of nausea and diarrhea.  In July 1996, a VA examination 
of the veteran was conducted.  He reported having that he 
often has nausea and that if he did not watch his diet he 
often had pain and diarrhea.  

In July 1999 the most recent VA examination of the veteran 
was conducted.  The veteran reported having diarrhea, 
difficulty swallowing, and pain with ingestion of cold 
liquids.  He also reported instances of nocturnal 
regurgitation, choking, coughing, belching, and hiccups.  No 
hematemesis was noted but the veteran did report having tarry 
stools.  The veteran was noted to have a stable weight of 224 
and blood testing did not reveal any anemia.  

The veteran's post operative ulcer disease with hiatal hernia 
is currently rated as 40 percent disabling under Diagnostic 
Codes 7304 and 7346.  A 60 percent rating is the highest 
rating assignable for the veteran's service connected 
gastrointestinal symptoms.    A 60 percent rating for 
duodenal ulcers contemplates severe ulcers with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. Part 4, § 4.114, 
Diagnostic Code 7305 (2001).  A 60 percent rating for hiatal 
hernia contemplates symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health. 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7346 
(2001).  The evidence of record dose not reveal that the 
veteran meets either criteria which would warrant the 
assignment of a 60 percent disability rating. 

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  The evidence of record 
reveals that the veteran suffers from nausea and diarrhea as 
a result of his service connected ulcer and hiatal hernia.  
There is absolutely no evidence that the veteran has anemia 
or weight loss.  As such, an increased rating for post 
operative ulcer disease with hiatal hernia is denied.











	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating of 100 percent, and not in excess 
thereof, is granted for the veteran's service connected 
psychiatric disorder, manifested by phobic reaction and post 
traumatic stress disorder, subject to the law and regulations 
governing the payment of monetary awards.  

An increased rating for post operative ulcer disease with 
hiatal hernia is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

